Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1, 3-7, 9-12 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Muddu et al (US 20170063905), hereafter Mud and Mitelman et al (US 20180068119), hereafter Mit have been fully considered and are persuasive. Claim(s) 2 and 8 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1, 3-7, 9-12 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Joseph Drish (attorney) for filed amended claims on 11-01-2021:
See attached filed amendments file 16452748-Examiner Amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


Further, a second prior art of record Mit teaches [0017] responsive to determining that the correlated first set of items of threat information indicate a malicious action type, creating a new security indicator comprising information from the correlated first set of items of threat information and associating the new security indicator with the malicious action type.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: monitoring events collected from a plurality of network nodes, detecting a first suspicious event among the monitored events by a detection mechanism and monitoring the behaviour of the first suspicious event and any related events. In case the monitored first suspicious event and/or a related event is detected to perform an activity triggering an incident of compromise (IOC), generating a new IOC, where the activity comprises creating a registry launch point, creating a file in an unusual location, creating a file with an unusual name, communication to an unknown Internet Protocol (IP) address, communication to an unknown IP domain, and the generating of the new IOC comprises synthesizing, by the server, the new IOC on the basis of the computer process and any child processes of the detected first suspicious event and/or a related event; monitoring new events when the activity ends; comparing the behaviour of the new events with the behaviour of the generated lOC; in case a matching behaviour is found, merging the new event with the first suspicious event and/or related events related to the generated IOC; and generating a security related decision on the basis of the IOC.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 7 and 12 mutatis mutandis.  Claim(s) 2 and 8 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BADRINARAYANAN /Examiner, Art Unit 2496